Motion to compel respondent’s attorney to accept the notice of appeal which was served on him on February 4, 1958, and which he thereafter returned on the ground that it was untimely. Appellants contend that they were not served with a proper notice of entry of the judgment from which they seek to appeal, because no notice of entry was indorsed upon the cover of said paper and the letter of transmittal that accompanied it was inadequate. Said letter stated: “ Enclosed herewith please find copy of findings and judgment roll re the above matter, all of which were duly signed and filed in the office of the Clerk of the City Court of Yonkers on December 20, 1957.” Motion denied, without costs. In our opinion, said notice of entry was sufficient (Civ. Prac. Act, § 612; Matter of Downey, 275 App. Div. 1008; 8 Carmody-Wait on New York Practice, pp. 581-582). Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.